12 So.3d 347 (2009)
In re Michael H. COLVIN.
No. 2009-OB-1447.
Supreme Court of Louisiana.
July 2, 2009.

ORDER
Considering the Petition for Transfer to Disability Inactive Status filed by respondent, Michael H. Colvin,
IT IS ORDERED that Michael H. Colvin, Louisiana Bar Roll number 4355, be and he hereby is transferred to interim disability inactive status pending a hearing to determine the validity of his claim of inability to assist in his defense due to mental or physical incapacity, pursuant to Supreme Court Rule XIX, § 22(C). All *348 disciplinary proceedings shall be stayed pending this determination.
/s/ Bernette J. Johnson
Justice, Supreme Court of Louisiana
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.